DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/26/2022 in which claims 1-3,6-8,10-13, and 15 are currently amended, claims 5,9,14, and 16-20 have been canceled while claims 21-28 have been newly added. By this amendment, claims 1-4,6-8,10-13,15, and 21-28 are now pending in the application.
Specification
Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 recites in line 3, “…, and wherein, wherein a value range of x is 1 to 10”. For examination purpose, the limitations should read -- “…, and wherein-- Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12,25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. USPAT 10,734,830. Although the claims at issue are not identical, they are not patentably distinct from each other because a terminal is also an electronic device and therefore claims in the current application are broader than claims in the ‘830 patent. Substituting the word “terminal” with --electronic device--and the word “detecting” with—obtaining--would not make the instant application patentably distinct from the ‘830 patent as shown and set forth below in the table.
Application #16/924,509
USPAT 10,734,830
Claim10:A fast charging method, comprising: obtaining, by an electronic device, a value of a voltage between positive and negative electrodes of a battery;  generating instruction information according to the value of the voltage between the positive and negative electrodes of the battery, sending the instruction information to a charger to instruct the charger to output an output voltage of at least K times the value of the voltage between the positive and negative electrodes of the battery to enable a processing circuitry to convert a voltage from the charger into 1/K times the voltage received from the charger, and convert a current received from the charger into K times the current to charge the battery, wherein K is a conversion coefficient of a conversion circuit with a fixed conversion ratio in the electronic device, wherein K is a constant value, and wherein K is any real number greater than one.
Claim 7: A fast charging method, comprising: detecting, by a terminal, a value of a voltage between positive and negative electrodes of a battery in the terminal; generating, by the terminal, instruction information according to the value of the voltage between the positive and negative electrodes of the battery, sending, by the terminal, the instruction information to a charger coupled to the terminal instructing the charger to adjust an output voltage and an output current; receiving, by the terminal, the output voltage and the output current transmitted from the charger; converting, by the terminal, the output voltage of the charger into 1/K times the output voltage; converting, by the terminal, the output current of the charger into K times the output current, the K being a conversion coefficient of a conversion circuit with a fixed conversion ratio in the terminal, the K being a constant value, and K being any real number greater than one; and charging, by the terminal, the battery with the 1/K times the output voltage and the K times the output current
Claim 11: The fast charging method of claim 10, wherein generating the instruction information comprises:
comparing, by the electronic device, the value of the voltage between the positive and negative electrodes with a preset threshold to obtain a comparison result; and generating, by the electronic device, the instruction information according to the comparison result.
Claim 8: The method of claim 7, wherein generating the instruction information comprises: comparing, by the terminal, the value of the voltage between the positive and negative electrodes with a first preset threshold to obtain a comparison result; and generating, by the terminal, the instruction information according to the comparison result.
Claim 12: The fast charging method of claim 10, further comprising: detecting, by the electronic device, whether the voltage between the positive and negative electrodes of the battery reaches a preset threshold; and breaking, by the electronic device, an electrical coupling between the electronic device and the charger when the voltage between the positive and negative electrodes of the battery reaches the preset threshold.
Claim 9: The method of claim 8, further comprising: detecting, by the terminal, whether the voltage between the positive and negative electrodes of the battery reaches a second preset threshold; and breaking, by the terminal, an electrical coupling between the terminal and the charger when the voltage between the positive and negative electrodes of the battery reaches the second preset threshold.

Furthermore, terminal in the knowledge of the art refers to either a connector or to an electronic device, and includes electronics such as processor, battery for power supply, and transceiver and/or cable for handshake protocol and transmission. Therefore one of ordinary skill in the art would have been motivated to configure the terminal in the ‘830 patent to  generating instruction information according to the value of the voltage between the positive and negative electrodes of the battery, sending the instruction information to a charger to instruct the charger to output an output voltage of at least K times the value of the voltage between the positive and negative electrodes of the battery to enable a processing circuitry to convert a voltage from the charger into 1/K times the voltage received from the charger, and convert a current received from the charger into K times the current to charge the battery, wherein K is a conversion coefficient of a conversion circuit with a fixed conversion ratio in the electronic device, wherein K is a constant value, and wherein K is any real number greater than one, as recited.
Accordingly claims 10-12 would have been obvious over claims 7-9 of the ‘830 patent.
Allowable Subject Matter
Claims 1-4,6-8,10-13,15, and 21-28 are rejected but are otherwise allowable subjected to a timely filed and approved terminal disclaimer over USPAT 10,734,830.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-8,10-13,15, and 21-28  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, arguments pertaining to claims 1-4,6-8,10-13,15, and 21-28 are moot since the previous art rejection has been withdrawn in view of the amendments and arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 15, 2022